DETAILED ACTION
This office action is in response to the amendments/remarks filed on 03/15/2021. Claims 1-20 are pending; claims 1-20 have been amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The previous rejections under 35 USC 112 (b) has been withdrawn in light of the amendment to claim 2. Claim 14 has been reconsidered and the limitation of claim14 does not invoke 112 (b).
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record alone or in combination neither discloses nor renders obvious an aircraft wing; specifically,  “ a clutch for use in actuating a wing tip device on an aircraft, the aircraft comprising a fixed wing, a wing tip device, and a wing tip actuator for moving the wing tip device relative to the fixed wing, the clutch being operable to selectively transmit torque between the wing tip actuator and the wing tip device via engagement of a first shaft with a second shaft, the clutch comprising: first and second friction members coupled with the first shaft, and each having a frusto-conical friction surface; a third friction member coupled with the second shaft, and arranged coaxially with, and between, the first and second friction members, the third friction member, and a fourth friction member coupled with the second shaft and arranged coaxially with the first, second and third friction members, the second friction member being arranged 

The prior art of record alone or in combination neither discloses nor renders obvious a method for selectively transmitting torque on an aircraft, specifically, “wherein the fourth friction members  is coupled with the second shaft and arranged coaxially with the first, second and third friction members” and in combination with the remaining step of claim 18.

The prior art of record alone or in combination neither discloses nor renders obvious an aircraft; specifically, “ a wing, the wing having a fixed wing with a wing tip device, the wing tip device rotatably mounted on a hinge such that the wing tip device may rotate, about the hinge, relative to the fixed wing; an actuator operable to cause the wing tip device to rotate about the hinge; and a clutch arranged to selectively disengage the wing tip device from the actuator, the clutch comprising a plurality of frusto-conical friction members including first, second and third friction members having a common rotational axis” and in combination with the remaining structure of claim 19. 

The prior art of record alone or in combination neither discloses nor renders obvious an aircraft wing; specifically, “a clutch for use in actuating a wing tip device on an aircraft, the aircraft comprising a fixed wing, a wing tip device, and a wing tip actuator for moving the wing tip device relative to the fixed wing, the clutch being operable to 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659